Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel J.), rendered October 9, 1998, convicting him of *426criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of counsel. However, certain of his claims are based on matters dehors the record and thus are not reviewable on direct appeal (see, People v Grove, 272 AD2d 480). As to the remaining contentions, the record demonstrates that the defendant was afforded meaningful representation (see, People v Benevento, 91 NY2d 708; People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137).
There is also no merit to the defendant’s claim that the court’s failure to grant a continuance to locate and find witnesses who might be pertinent to his defense deprived him of a fair trial (see, People v Drummond, 233 AD2d 339).
The defendant’s remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.